 

Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Pagelof9 PageID9

Dear Santander ,

This letter is a formal notification that you are in default of the invoice notifying you of the
violations you've committed under FOCPA 1692. This invoice holds the sum of $61,915.99

payable by March 11, 2021.

This amount has been overdue since February 17th, 2021 each late day your company is
charged an extra 1000$ which federal law allows. You have ignored my affidavit of truth to make
a payment for violations in regards to a federally protected consumer, this is your opportunity to
cure this matter.

Unless the full amount ($61,915.99) plus late fees are received within 15 days, | have no choice
but to begin the lawsuit process for the violations on the delinquent invoice. | have given you
more than 30 days which federal law allows.

Please act accordingly,

Kendarion D. Jennings .
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page2of9 PagelD 10

Kendarion D. Jennings
1352 tuscumbia Rd.
Collierville TN 38017

I, Kendarion Deion Jennings, a federally protected consumer am notifying referenced
seller-Creditor WOLFCHASE NISSAN & lien holder SANTANDER CONSUMER USA of
my legal actions Pursuant to 15 USC 1635 with my right to rescind this transaction for
the following reasons:

This is @ contract that was consummated by fraud. The finance manager, an employee
of WOLFCHASE NISSAN has consummated a finance agreement on behalf of the
seller-creditor. This signee cannot stand trial in any court of law under the penalty of
perjury on the behalf of this agreement neither WOLFCHASE NISSAN.

Breach of 15 USC 1605 under TILA. | the person entered into a consumer credit
transaction with Santander as agent of KENDARION D JENNINGS the corporation
pursuant to 15 USC 1602(d), Wolfchase Nissan also constituted procedural form
towards me,the natural person, Kendarion Deion Jennings, to put down a cash down
payment of 15 to 20%. Stating “this is the amount people put down’.
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page3o0f9 PagelD11

Cease and Desist

Pursuant to 15 USC 1692c.{c) | am notifying you in writing that I refuse to pay this alleged debt, and |
am demanding that you cease all forms of communication with me through any and all mediums.

Pursuant to 15 USC 1692c.(c)(2)-
lam invoking my specifled remedy as a consumer, and the original creditor | am demanding all of the

following:

1. Zero out the balance on this account,

2. Delete from ail consumer reports and it notify the creditor of said account to delete.

3.Pay the attached Invoice and compensate me for every violation labeled in the attached exhibits.
4. Grant me my title lien free.

Best Regards,

Signature_/
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page 4of9 PagelD 12

AFFIDAVIT OF TRUTH

Notice to all, |, am that | am, the consumer in fact, natural person,original creditor, lender,
executor, administrator, holder in due course for any and all derivatives thereof for the surname/
given name Kendarion Deion Jennings, and | have been appointed and accept being the
executor both public and private for all matters proceeding, and | hereby claim that! will d/b/a
Kendarion Jennings and autograph as the agent, attorney in fact, so be it, now present:

Whereas, | of age, of majority, give this herein notice to all, | make a solemn oath to the one and
only Most High of creation only, whoever that may be, and i depose the following facts, so be
it,and;

Fact, TILA clearly lays grounds for interpretation to all credit sales. Stating all credit sales are
simply consumer credit transactions where the seller is also the creditor.

Fact, The Fair Debt Collections Practices Act is intended to protect consumers against abusive,
and deceptive debt collection practices and | have been abused and deceived so be it;

Fact, an agreement is between two or more persons. A corporation cannot sign any documents
under the penalty of perjury because they are a non-living soulless entity.

Fact, TILA lays ground to what a person and a corporation is . Being corporations are soulless
entities they can’t have attorneys represent them in the court of law because it would be
deemed as hearsay since said attorney was not present when the consumer credit transactions

took place.

Fact, pursuant to 15 USC 1635 As a federal protected consumer | have the right to rescind any
consumer credit transaction (including opening or increasing the credit limit for an open end
credit plan) in which a security interest, including any such interest arising by operation of law, is
or will be retained or acquired in any property which is used as the principal dwelling of the
person to whom credit is extended, the obligor shall have the right to rescind the transaction
until midnight of the third business day following the consummation of the transaction or the
delivery of the information and rescission forms required under this section together with a
statement containing the material disclosures required under this subchapter, whichever is later,
by notifying the creditor, in accordance with regulations of the Bureau, of his intention to do so.
The creditor shall clearly and conspicuously disclose, in accordance with regulations of the
Bureau, to any obligor in a transaction subject to this section the rights of the obligor under this
section. The creditor shall also provide, in accordance with regulations of the Bureau,
appropriate forms for the obligor to exercise his right to rescind any transaction subject to this

section.so be it,and:
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page5of9 PagelD 13

Fact, Black laws dictionary describes dwelling as dwelling house. Owalling house by default is
The house or other structure in which one or more people live; a residence or abode So be
it,and,

Fact, |, the natural person can be either a person or organization whichever | choose pursuant
to 1602(e). so be it,and;

Fact, an organization pursuant to 15 USC 1602(d) cannot be a natural person that can attest to
any claims under the penalty of perjury.so be it,and;

Fact, this contract was initiated by fraud simply because this firm cannot stand in the court of
law under the penalty of perjury and it wasn't signed by the seller-creditor. This was signed by a
finance manager, a living person. Not Wolfchase Nissan the corporation.so be it,and,

Fact, any obligations arising out of a consumer credit transaction of the LEGAL CITIZEN are
obligations of the UNITED STATES CORPORATION.so be it,and;

Fact, as a natural person, | am in fact the holder of a credit card issued by the social security

administration which can be revoked at any moment. This legal person is under direct rule of the
UNITED STATES CORPORATION so be it,and;

Fact, |, the natural person, arn the administrator to all transactions on behalf of the LEGAL
CITIZEN named on such cards by the card issuer, SOCIAL SECURITY ADMINISTRATION. I do
not hold any obligation tied to such debts. Pursuant to 18 USC 8.

Fact, 18 USC 8 lays ground to what the obligations and other security of the United States are.
This include; all bonds, certificates of indebtedness, national bank currency, Federal Reserve
notes, Federal Reserve bank notes, coupons, United States notes, Treasury notes, gold
certificates, silver certificates, fractional notes, certificates of deposit, bills, checks, or drafts for
money, drawn by or upon authorized officers of the United States, stamps and other
representatives of value, of whatever denomination, issued under any Act of Congress, and
canceled United States stamps.

5.Fact, affiant is aware and has proof in the attachment labeled as Exhibit A, SANTANDER
CONSUMER USA is in violation of 15 USC 1605 involving a finance charge. This soulless entity
constituted a procedural form to put down a down payment involving a consumer credit
transaction. The finance charge is the sum of all charges extended to the LEGAL PERSON. |,
the administrator of the transaction , the natural person, was asked to put cash into a fraudulent
transaction.

Fact, affiant is aware and has proof in the attachment labeled as Exhibit B, SANTANDER
CONSUMER USA is in violation of 15 USC 1605 involving a finance charge. This soulless entity
constituted a procedural form to put down a down payment involving a consumer credit
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page6of9 PagelD 14

transaction The finance charge is the sum of all charges extended to the LEGAL PERSON. |,
the administrator of the transaction , the natural person, was asked to put cash into a fraudulent
transaction.

Thank you,

| swear to all information provided herein, | do so under the penalty of perjury that the
information | so affirm to be true, correct, and accurate to the best of my ability and knowledge,
So be it;

IN WITNESS WHEREOF, the said party has signed and sealed these presents the day and year below written

Signed, sealed and delivered in the presence ndarton.D. Jennings

    

-~

Signature

STATE OF TENNESSEE
COUNTY OF SHELBY

| HEREBY CERTIFY that on this day before me, an officer duly qualified to take acknowledgments, personally

appeared Kendarion D. Jennings , who is petcenaly known to me or who has produced
tN DEWEERS LICOAS as identification and who executed the foregoing instrument

and he/she acknowledged before me that he/she executed the same

   
    
 
  

WITNESS my hand and official seal In the County and State aforesaid this day of
De V2
IN VV

Notary Public
Printed Name: > .

My commission expires: lo
“(G¢- e02E-

 

*., ”
GY Petecesce”™

%, era of
cai
ON pre’
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page 7of9 PagelD 15

Kandarian Delon Jennings | N VO | C E
926

Lala: dan 9, 2021

bl Tes: ue Cth dan 17, 2021
Santander consumer USA

Baianca Bus: $61,918.00

 

1 federally protected consumer rights violations under 18 USC { $61,015.00 $61,U15.06
1640.

Total: $61,915.99
Terms:

10008 late fee per day this invoice goes unpaid.
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page 8of9 PagelD 16
a
[LAW 553-TN-ARB-eps-14 10/19

RETAIL INSTALLMENT SALE CONTRACT - SIMPLE FINANCE CHARGE
j ITH ARBITRATION PAO
reuse iLoad “
4" ayerd kibtege

Wd oa ety

KEGAR LON

 

ee aaa

Sy Tigi ola ad Rass)

   
 
 

   
 

Co-Buyut ame amt Adlets
findottay County afd Zp Cage)
N/A

    

sepY HALE GIScAn

 
 

JENNINGS AH GERMAN
1352 TUSCUMBIA RD 2956 wat eS ROAD
COLLIERVILLE TN 38027 BARTLETS

 
     
 

 

 

 

 

, _ you choose to buy the vohicle
You, the Buyer {and Co-Buyer, i! any), may buy the vehicle below for cash or on credit. By sigring Th cos onvacth the Amount Financed

On crodif undar the agreamenis in this contract. You agree [ for - Credior (sometimos “wo” or“ ‘i
and Finance Charge in US, funds Bccording to the Pattee below We Si figura your finance charge on a dally Pasis The Trulhts
Lending Disclosures bolow are part of tus contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ * Primary Use For Which Purchased
New/sed | _ Yaar Make and Modal Vehicle {dentifieavon Numbor SSR LRN GSN TE
otherwise wetcated belts
2 business
NISSAN 7 agneuitural ~ N/A
NEW 2021 LALTIMA IN4BLACVIMN33 2574 == AY
TRUTH-IN-LENDING DISCLOSURES Used Car Buyers Guide. The Information you
EPANRUAL FINANCE Amount Tota? of Total Sate soo on the window form for this vehicle ie
PERCENTAGE CHARGE Financed Payments Prica , | f part of thls contract. Information on the
RAYE Thus dollar The amount of The aroun you | The wid coat oI window form overrides any contrary
Tha fot af amount the credit presatea | will have pad alier | your purchase on Istons In the contract of salto.
your crods ny creda wit eae uhave made all] creda, including | | provisions In tho co: 2 4
@ yeatty tata, cast you your bstalt paymonis as your down Spanish Transition: Guia para compradores
Sh you vanall gchadulod payment de vehiculos usados. La Infermactén que ve
$f ‘St! en el formularlo do [a ventanilla para este
soeoh?. 62 *of $ 194024). |S _3(fa53-.09) g _-§03609,.40} $ vehiculo forma parte de! presente contrato,
Your Payment Schedule Will Be: ee (@) means an estimate | | La informacién del formularlo de la ventaniila
tuumher of Asnnunt of Pee deja sin efecto toda dispostcién on contrario
Payinents_ | Payments When Fayre contentda en el contrato de venta,
22 $699.45 | mownury gunning 02/06/2021 | | WARRANTIES SELLER DISCLAIMS
Unless the Seller makes a wriiten
NAB $ NéA_LN/A warranty, or enters Into a service
N/A contract within 90 days from the date
of this contract, the Seller makes no
warranties, express or implied, on the
Late Charge. ff payment ig not secelved m full within 10. days alter i i$ dua, you wil pay a fate charge | | Vehicle, and there will be no implied

 

 

warranties of merchantability or of
fitness for a particular purpose.
This provision does not affect any
warranties covering the vehicle that the
vehicle manufacturer may provide.

o$ 1.00 or __ 5% of the part of the payment thal is late, whichaver is _ Geater
Prepayment, II you pay early, you will nat have to pay a penalty,

Securlty Interest. You are giving a security interest in the vehicle being purchased.

Additlonal Information: See this contract for more snformatior, including information about nonpayment,
Gofaul, any required repayment in kilt belore the scheduled dato anc securly inferest.

 

 

 

OPTIONAL GAP CONTRACT. A gap contract (debt cancellation contract) is not raquired to obtain credit and will now

Raturned Check Charge: You 6 of
bo pravded untess you sign botow and agree to pay the exla charge. II you choose (0 buy a gap contraci, ihe a agree to pay 2 charg

 

 

 

 

 

 

 

 

charge is shown in Item 4D of the ltemnzation al Amounl Financed on page 2. See your gap contrac for detas | | $32.00 __ itany chack you gue us is dishonored or any
on the terms and conditions il provides. ffs a pact of this coniract slectonle payment is returned unpaid,

72
iw 2.03p conta ‘ee se ER ate APPLICABLE LAW

mek i, MAK Ao Achd Federal law and the faw of the state of
we Sek ee Kiet Tannessee apply to this contract.

é TL.
uv

 

NO COOLING OFF PERIOD

State law does not provide for a “cooling off” or cancellation period for this sale. After you sign this contract,
you may only cancel it if the seller agrees or for legal cause. You cannot cancel this contract simply because
you change your mind. This notice does not apply to home solicitation sales,

 

 

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICc
THE DESTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR

WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBT
THE DEBTOR HEREUNDER. NDER BY TI OR SHALL NOT EXCEED AMOUNTS PAID BY

The preceding NOTICE applies only to goods or services obtained primarily for personal, family, or household use. In all other
cases, Buyer will Not assert against any subsequent holder or assignee of this contract any claims or defenses the Buyer (debtor}
may have against the Seller, or against the manulacturer of the vehicle or equipment obtained under this contract,

Agreement to Arbivate: By sqting belew, you agras inet, purvent ip ihe Amevanan Provision on page ¢ of this contract, you OF we may elec] 10 TOOUE any dispute by neutral, binding
ato ration and not by ace. xet on Soa the Arbitzaton ron additional information conceming the agreament io arbilrale

buyer Suns kf rene Co-Buyer Signs x N/A

uv 7 dLijsas' tig Y ‘
a . Af) \ wath ey
leita) B USe Ub 09 ia PES Hc

‘

IS i

 

 

 

     

  

Ss
C
S

   
   
  

Laren:
J ¢ Pp OP ante bee rn PME db rte one
Buyer tnitiats [2 )__ Co-Buyer tnitiats N/A He Dy) [ ( a Ww AW 559-TW.ARB-eps-14 10/19 v2 Page of 4
Case 2:21-cv-02468-JTF-tmp Document 1-2 Filed 07/12/21 Page9of9 PagelD 17

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ro Ton OF AvOUNT PFRNTED | Peewaras os me) TN Gysew vavay rareve Oo]
1 Saek Ee Weheteg $ 43u aed eidas, art ¢t.. on RIS LAY in rte Panes Me BNE oe une revere ms
se Sita Moy at Reet Pe Coy wR CE oa Sen
2 TOM Oown payee ‘ Fe a IEEE A esto 1 M0 § rennet by
bese: , uN) . “ NE OCR ert one nae ae weet ame yt Oe area EERE save Sever bes
"MR ee gcg “Ra Bae oy MMS Manat 5 Bn Gi etoe
fe Ye Ye inheaieg |
Gtins Pasels reancn in - soo Wea AO Na "ased aoe WAS Seg YAWN
ers ert Mace ty Bare! 0 NAB meme _ “ae atk SeAirae aren Rt dao te mien neers
«Carn ar 000%, 6 Ghee Oe IWRAENES you went end sin plow:
se ee tenn eee oH tional Credi
+ Ory COSTOMER, CATE nn meen $2900 7 fnga eye Cred Hesurance .
«Omer HAL cee sere eetemmnermertrmemmmmmamnna renin: SA es Bow “Coda Bon
tao nannies ot tem Fo NEA, te YE Cebu 4, Bom
+ Oe ES AL ee “pede ab oeeny $ 3000, Prigninate .
IH td Srempaymert ip naeqalics etal $. 26148 89. in, Seth NA
2 Usowd Data-ce st Car Pree it err — 2 GAAS 4G am Vege (ages - i
you Behal S$. UA
€. Ofer Charges mrenitiny Ariss ity Pad t2 Onners 00 Vangie omer, vaeng WA ewe
(Some: may hoon part ot Pies armies seat severe WA. Cn mee
A Cas! ol Optaw.al Crake su ance Pari io truencce cnn * een rie swe BAS eee
u hy ee nee
$ N/a Cede Me mguisice and COW Stab deyaice artes
Sn 14 13 | sooo §—._N/A equate i eblan eect Sew dee bw eee
8 Verders Sefe otis! nt a reese Companay ‘ N/A Cre egecaren and cra NSID4%, ooesnen pCa
© Cire Ootenal inuwance Pag ta oewrarcn Comune Compara gag Deed vies Jou Sod ope et HE LB
8 Qoteinal Gap Cede nam $___1000..00. i shot Ins ateuranee be t68 , Nona ace
E Otom! Fons Pad ta Sevecnent Ae S_.__N/A based 0 ron ‘eye payrar anata! ‘" PeUraNS
F Goveromert Tapes Not bce 9 E58 Eee $NA ae ply a you Owe ch IMs coneac 4 ‘0 mont
6 Goviinment Licance ander Rocisteatin Fa cha sea panes ott a cont sy
neonate Tc L amo
BP ence a 5, 50/TIRESS.00 $ meanage a cra ale incuracce ang cing taasely
LICENSES133.00/TEMPS3- 143.50. Urless 3 astpro Taim $a eet 8 payee
H Government Geruhcate of Tie Foss Benoa S_. N/A 6 FtUIance 1 Down below
1 Oshar Charoas (Seller must dently who is pad ond <r ae
— —— for Prege Crom oc Lease Balase
© N/A. for Pree Cred ee LUSIONARY $ N/A
ic SMART AUTOCARE a TOTAL EXCLUSIONARY § "3550.00.
®_HOLFCBASE NISSAN 'o DOC FEB __—_—___ $__ 699.00. Other Optional Insurance
N/A. N/A Ci MA R/AL
N/A. NA SL yoe of Insurance Yer
wo N/A to N/A $s Premom§ 0 N/A
N/A fo N/A $NA ruuiaree Company Name N/A
is N/A to N/A SNA HA
je N/A to N/A $ N/A Hoe Office Address ee
NA fo NLD $—____ N/A m NR NTA
MAT BNR || amar
N/R 17] oemen ND Cottman
2 N/A fo N/A s NLA. huaret nasty tH: N/A
Toial Other Charges and Amounts Paid to Olhais on Your Behalf 4842.50 | |N/A
§ Amount Financed (3 + 4) § 3.9937. 99. (6) Home Ofise adress NZA
N/A

 

 

 

ao 3 in full on or before Other optional insurance is nol tequired 10 obtain credit,
OPTION: i You pay no finance charge if the Amount Financed, tem 5, is pal Your decision to buy or not buy ather optianal insurance wif

 

 

 

N/A N/A 7 N/A Rot be a lactorin the crectt approval process H wil not be
t «Year SELLER'S INITIALS NZA prowded unless you sign and saree te pay he ena cast
T want the msurance chocked above.

 

L35 VENDOR'S SINGLE INTEREST INSURANCE {VSI insuranca): If the preceding box 1s checked, the

 

XN/a N/A
Creditor requires VSI insurance for the nuual term of the canitact to prea me oe, mn oes oramage Buyer Signature One
to the vehicle (collision, fire, theft, concealment, skip). VSI insurance ts for the protection | | y N/A N/A
This insurance doas no! protect your interest in the vehicle. You may choose the insurance company CoBuyer Sonate Signature Bate

 

through which the VSI insurance Is obtained. ff you elect to purchase VSI insurance though the | | THiS INSURANCE DOES NOT INCLUDE INSURANCE
Crechtor, the cost of this Insurance Is ¢____N/A__. and is also shown in item 48 of the} | ON YOUR LIABILITY FOR BODILY INJURY Oe

PROPERTY HAGE CAU
{lemization of Amount Financed. The coverage is for the initial term of the contract. fon ste INSURANCE YOU MAY NOT

OPERATE 7 S VEHICLE ON PUBLIC HIGHWAYS.
X eee

XN/A
Co-Buyar Signature

 

 

 

 

 

 

 

 

 
